Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Petition filed under 37 CFR 1.137a
	Applicant’s petition filed 5/28/2021 in response to the Abandonment mailed 5/13/2021 has been received and GRANTED (see paper entered 5/28/2021).


Applicant’s amendment
Applicant’s amendment filed 5/28/2021 has been received and entered.  Claim 1 has been amended, and claims 2, 3, 7, 8, 20 and 22 have been cancelled.  
Claims 1, 4-6, 9-19, 21 are pending

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 7/18/2016 was acknowledged.  It is noted that in Applicant’s election, the method claims were elected, and claims to Group II directed to the product were cancelled in the response.
Claims 1, 4-6, 9-19, 21, drawn to a method of matching biological items using a database based on genetic data for a biological item are currently under examination.

Priority
This application filed 3/28/2014 makes no claim for priority.
No comment on the summary of priority has been made in Applicant's response.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1, 4-6, 9-19, 21 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/691063 (action mailed 5/16/2021). 
Applicants have not commented on the basis of the rejection in the response filed 5/28/2021.  Upon review of the prosecution and pending claims in in ‘063, the rejection is maintained for the reasons of record.  As noted previously, although the claims at issue are not identical, they are not patentably distinct from each other because while the claim limitations ‘063 are more general, each set of claims are directed to using DNA from a crime scene and evaluating the sequence data obtained to assess with probabilities the genotype and comparing or correlating the information from the crime site with that in a database to arrive at a possible 
1. A method for performing a criminal investigation comprising the steps of: expressing a probative value of a lead as a likelihood ratio; determining an error of the likelihood ratio; and predicting how useful the lead may be in the investigation based on the error.  
2. A method for considering evidence of a crime comprising the steps of: determining genotype probabilities and associated likelihood ratio values with respect to evidence; calculating error rates for the likelihood ratio values; and assessing evidence based on its error rates for the likelihood ratio values.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As noted previously, a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 9-19, 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. 
Claim analysis
Claim 1 has been amended and is still generally directed towards a method of matching biological items using a database based on genetic data for a biological item.  Specifically, claim 1 as amended now requires in step (f) that partitioning genotype pairs so they “do not overlap and are mutually exclusive” and that they “can be independently processed by a computer”; and step (g2) is added to indicate that the results of the analysis for the genotype pairs with a calculated match statistic are uploaded to a database prior to h-j where they are subsequently stored and retrieved.  For the analysis, it is noted that the initial sample is known to be a ‘biological item being a DNA mixture of two or more people” and thus known to contain more than one genotype that will have to be assessed from sample.  Dependent claims have not been amended, and provide for further limitation on how the calculations are performed, and interpretation of the data relative to the source such as other crime scenes.  Support of the amendment teaches that:

[0089] In Claim step 1(f), the invention partitions the match comparison and statistical calculations into identitype pair groups of bounded size. This partition forms disjoint groups that cover all the identitype pairs. Since these subsets are mutually exclusive and exhaustively cover the entire set, they can be processed independently. In particular, the groups can be parceled out to different computer processors. This division of computing labor enables parallelization of the match computation. Parallel operation enjoys advantages of greater speed and robustness.”

and provides a basis to differentiate genotype from the type of data that is usually contained in the CODIS database, which provides for alleles and does not provide for a match statistic between data sources, for example:

“[0003] However, the functionality of databases such as CODIS is limited by their use of surface data features, rather than underlying identity types, or "identitypes". The contributors to biological evidence have genotypes, not a list of allele peaks. (A "genotype" is an identitype derived from genetic data.) CODIS merely associates lists of alleles, and does not compute match statistics. As a result, it cannot handle uncertain mixture evidence well; most DNA mixture evidence is never uploaded to CODIS.”

and provides the basis that the genetic information of the mixed samples once provided would be subject to analysis to provide for what the sequences represent relative to genotype and distribution probability.  It is noted that step a1 and a2 for gathering and identifying are evaluated in light of the limitations in dependent claims and guidance of the specification for gathering genetic material from a crime scene and identifying genetic data from the material to generate a genotype, and more specifically evidence from the crime scene that is collected is referenced to a database of suspects.  
“[00159] DNA mixtures are commonly collected from scenes as biological items that include vaginal or penile swabs, clothing, bedding and dried secretions. DNA laboratories process these mixture items to obtain STR or other genetic data.”

Once the genetic information is obtained from the crime scene, the information is subject to only analysis steps as set forth in a3-h, and in particular by using a computer to process and store the data, as exemplified in:
“[00160] Claim 1, step (a) developing from genetic data a genotype for a biological item, together with a probability distribution over possible genotype allele pair values; 
[00161] DNA evidence items often produce STR data that do not lead to definite genotypes. Instead, there is inherent genotype uncertainty that must be represented with probability. The posterior probability, determined after having analyzed the STR data, can be inferred using Bayesian computation.” 

Given the limitations of the claims as amended in light of the guidance of the specification, the claims set forth steps of obtaining a sample known to contain a mixture of DNA from two or more people, providing sequence data from the sample and generating from the identified alleles 
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method of collecting genetic material at a crime scene and through analysis and comparison to informative allele data correlating genotype data obtained from a crime scene to a potential individual with the same alleles/genotype.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of developing and storing allele pair values with probability distribution data, specifying a match rule for comparison and forming sets of genotypes, partitioning the data into disjoint groups with match statistics, then storing the information wherein the genetic data is associated with a crime scene to identify a possible suspect set forth as steps a3-h.  Each of the steps are drawn to general abstract instructional steps of data manipulation and are the judicial exception of the claim.  The judicial exception is a set of instructions for analysis of sequence data and appear to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case while the sequence data may be physically obtained, the data is separately analyzed within the judicial exception.  Further, the amendment that the crime is solved appears to be additional abstract instructional steps for the intended use of the resulting data if any results from the analysis.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element that simply provides the data that is analyzed in the 
In review of the claim as a whole, claim 1 with obtaining sequence data and analyzing the data does not have any additional elements to consider adding significantly more to the claimed judicial exception as a whole, that is the steps of gathering genetic data appears to provide data that is subsequently analyzed and does not feedback to the additional element in the claim.  Dependent claims set forth further limitations on calculation steps and description of the sources of the genetic data, but do not set forth any additional steps considered additional elements for the analysis under 101.  
For step 2B of the 101 analysis, the steps that are considered physical steps are of obtaining sequence data for the genotype/allele analysis.  These steps introduce additional elements to the claimed method for obtaining the data used in the claim.  In review of the specification and as broadly claimed, these steps appear to be conventional steps of obtaining sequence information and considered conventional means of obtaining sequence information, and do not appear to provide significantly more to the claim either separately or combined. For example Butler (2005-of record) who is cited in preferred embodiments [00134] provides for the methods necessary to collect and use short tandem repeat loci as genetic markers.  A review of the specification and art of record indicate that the methods encompassed by the broad steps of the claims were well known and conventional methods to obtain genotype/allele information from a sample.
What is left for claim 1 are steps of developing and storing allele pair values with probability distribution data, specifying a match rule for comparison and forming sets of 


Response to Applicant’s arguments
Applicants note the amendments to the claims which have been made in light of the prosecution, noting the claims have been amended to require uploading the analyzed data, and now provides steps of parallel processing as an improved means of analysis.  Noting Uniloc USA it is argued that claims to software can be patent eligible, and that they do not have to recite an advantage that they may provide.  Applicant states that the claims have been amended allows for upload and storage to a database, and allows existing databases such as CODIS to handle uncertain mixtures of genetic evidence.  Noting the decision of Data Engine v Google, it is argued that the fact patterns are similar as the invention is directed to matching a pair of biological items from a crime scene to an individual, and addresses a problem known in the art by providing “match rules” that allow for comparison of the sample information with that contained in a reference information (of a suspect of the crime).  Noting the fat pattern of Berkheimer v HP, Applicants argue that the claims require more than routine and conventional steps.  Finally it is argued that the judicial exception of the claims does not fall into any of the categories of either abstract idea or mathematical process set forth in the current guidance.
As acknowledged previously, the claims do not have to recite the ‘advantages’, however the claims themselves should provide any advantages from what is set forth and required of the claim limitations.  In review of the claim amendments and guidance of the specification, the instant claims do not appear to affect or require databases like CODIS and the types of data/information provided by the instant claims do not allow for uploading of mixtures of genetic information.  The claims require obtaining allele information from a crime scene sample, analyzing the alleles and providing possible genotypes based on population distribution (broadly), and comparing the analyzed information of genotype to that of a reference that is obtained from a suspect of the crime.  The instant claims result in a pairing of possible genotypes, and statistical assessment of the association, not information that would be present in CODIS relative to specific STRs/genotypes for specific individuals.  To the extent that claims require no specific number of allele pairs that are compared, this appears to be consistent with instructions to compare and contrast two columns of genotype data, crime scene and suspect genotypes, and conclude a match based on similarity or differences.  For potentially more complex genotype data derived from alleles in the crime sample, the use of statistical analysis for possible genotypes given a certain population appears consistent with mathematical analysis.
The reliance of Data Engine Tech decision that claims must be considered as a whole for patent eligibility and whether they are directed to the judicial exception, and arguements that the instant claims provide for a solution to a problem of the limited use of databasesis acknowledged, but the use of ‘tabs’ as analyzed in the Data Engine Tech decision provides for how the computer or database functionality performs in a computer environment, whereas here as suggested in the argument the claims are simply stored instructions for analyzing genetic data and do not affect the functioning of a computer they way a tab affects the navigation of information stored on a computer.  The amendment to require parallel processing has been reviewed, however in view of the evidence, this appears to be consistent with parallel processing of any type of data and not an advantage or improvement to computer technology.  
With respect to arguments that the ordered combination of the steps are not well known or conventional and that given the guidance of the Berkheimer memo, it is noted that the guidance of the decision and the Berkheimer memo deals with the additional elements of the claims with respect to the combination, which in this case are the steps of a1-a2 for gathering and identifying genetic material at a crime scene.  Under the 101 evaluation of 2B, the teaching and acknowledgement of the specification was performed and a specific reference was cited noting that collecting and sequencing samples from a crime scene was known.  Further, the present specification does not provide for any new or unique process for these steps, and appear to be supported and enabled by the art for the use of known conventional steps.
In review, the instant claims are generally drawn to a method of matching biological items with a database, and steps a3-h provide for the analysis of genetic material that might be present at a crime scene, however in review of the evidence of record there does not appear to be a practical application once the analysis is completed, nor given the evidence that it affects the computer or Enfish for example) or computer implemented process is (McRO for example) improved.  In review of the specification and evidence of record, the claims to not appear to provide for any improvement as generally and broadly set forth.  
Therefore, for the reasons above and of record, the rejection is maintained.
Previous rejection of record
As noted in the previous office action, based upon an analysis with respect to the claim as a whole, claims 1, 4-6, 9-19, 21 do not recite something significantly different than a judicial exception.  Claims 1, 4-6, 9-19, 21 are still generally directed towards a method of matching biological items using a database based on genetic data for a biological item.  Claim 1 sets forth the steps of developing and storing allele pair values with probability distribution data, specifying a match rule for comparison and forming sets of genotypes, partitioning the data into disjoint groups with match statistics, then storing the information.  Each of the steps are drawn to general abstract steps of data manipulation and are the judicial exception of the claim.  Claim 1 does not contain any physical steps (for obtaining the data for example), and thus do not have any additional elements to consider adding significantly more to the claimed judicial exception.  Dependent claims set forth further limitations on calculation steps and description of the sources of the genetic data, but do not set forth any additional steps considered additional elements for the analysis under 101.  It is noted that claim 1 recites the use of non-transitory memory and that claim 13 recites the use a computer database, however upon review of the present specification this does not appear to be a specialized apparatus or device, and appears that the method can be implemented on a general purpose computer. According to the 2014 interim Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter.   In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  The Step 2 analysis is a two-part analysis, Step 2A and Step 2B, with the first part Step 2A requiring a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea.  

The second part, Step 2B of the two step analysis is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. Furthermore, if a claim is 

Conclusion
No claim is allowed.
As noted previously, methods to obtain and compare genotypes of different samples were well known, as well as identifying in mixtures differences and variations for example between STR detected to determine the source of a DNA in a mixture, however the steps of creating genotype values and distribution probabilities for a genotype, and using the values to create partitions of the data (disjoint groups) are not found in the art of record.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Joseph Woitach/Primary Examiner, Art Unit 1631